DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Previous Rejections
Applicant’s arguments, filed 23 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 21-22 are newly added.
Claims 1-22 are pending.
Claims 15-20 are withdrawn.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 4-5, 8-11, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (US 2014/0271940 A1; of record), in view of Streit (US 6,495,097; of record), Krizek (Journal of Cleaner Production 193 (2018) 391-396; of record), and Al-Akayleh (“Therapeutic deep eutectic system of capric acid and menthol: Characterization and pharmaceutical application,” Journal of Drug Delivery Science and Technology 53 (2019) 1-10).
Wurzer teaches compositions obtained from Cannabis, comprising cannabinoids and terpenes, and formulated into edible matrices such as chewing gum (Abstract and pg 3, [0018]). Wurzer teaches a strain of Cannabis wherein the extract contains predominantly cannabidiol (CBD) with only trace amounts of THC (pg 1, [0005]). Wurzer teaches an amount of cannabinoid of at least 1% of at least on cannabinoid (pg 2, [0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
Wurzer also teaches the addition of the fatty acid stearic acid and stearate salts as excipients and/or carriers in the chewing gum composition (pg 19, [0096]).
Regarding claim 4, Wurzer teaches at least 0.1% of menthol can be included as the terpenoid element (pg 5, [0035]), overlapping the claimed range. 	For claim 5, Wurzer teaches the chewing gum may preferably contain a sweetener (artificial or natural) as well as artificial and/or natural flavors (pg 19, [0095]). 
For claims 8 and 14, Wurzer teaches the chewing gum can be coated with a shell consisting of sweetener (pg 19, [0095]), reading on “sugar coating” since Wurzer teaches sweeteners as “natural.”

For claim 10, given a gum weight of 5 grams, the Examiner calculates an amount of cannabinoid of up to 750 mg (15% of 5 grams) and an amount of menthol of at least 5 mg; in each case overlapping the claimed range.
For claim 11, Wurzer teaches the cannabinoids may be complexed with a cyclodextrin compound ([0022]), wherein the cyclodextrin acts as a taste-masking agent by encapsulating the cannabinoid.
Wurzer does not teach the addition of an undecylenate species such as undecylenic acid to the chewing gum composition. Wurzer also does not teach a “pre-formed mixture of menthol and at least one menthol stabilizer” as recited in claim 1.
Streit, Krizek, and Al-Akayleh teach the missing element of Wurzer.
Streit teaches undecylenic acid act as an odor control agent in oral care products (Abstract; col 2:  21-24; col 6: 45). 
Krizek teaches a composition for dissolving cannabis preparations comprising a mixture of menthol and a fatty organic acid such as dodecanoic acid, negligible volatility (pg 392, left column, first full paragraph). While Krizek does not teach specifically teach undecylenic acid as a hydrogen bond acceptor, the fact that the double bond of undecylenic acid is distant from, and not in conjugation with, the carboxylate group would lead one of ordinary skill to conclude that, since a DES is formed from dodecanoic (lauric) acid and menthol, a DES will likewise be formed from undecylenic acid and menthol. 
    PNG
    media_image1.png
    161
    958
    media_image1.png
    Greyscale
 
             undecylenic acid                                              dodecanoic acid

Al-Akayleh teaches the claim 1 limitation of “a pre-formed mixture.” Al-Akayleh teaches a mixture of the solid C-10 acid capric (decanoic) acid and menthol form a deep eutectic system useful in drug delivery applications as a solubility enhancer (Abstract). Al-Akayleh teaches the eutectic mixture is prepared 
For claim 22, since the carboxylate group of the undecylenate salt carries a full negative charge, and therefore are highly polar and have a large dipole moment, one of ordinary skill would expect a hydrogen bond to form between the hydroxyl group proton of menthol and the carboxylate of the undecylenate salt.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the chewing gum composition of Wurzer to include an odor reducing agent such as undecylenic acid and to pre-form the mixture of undecylenic acid and menthol. A person of ordinary skill would have been motivated to choose odor reducing agents such as zinc undecylenate and undecylenic acid methyl ester in the chewing gum composition of Wurzer because Streit teaches addition of undecylenic acid in oral care is useful for oral odor control, Krizek teaches the deep eutectic mixture of a fatty acid and menthol is useful for solubilizing a cannabinoid, and Krizek in combination with Al-Akayleh  teach that a pre-formed combination of a fatty acid and menthol form a deep eutectic solvent that reduces the volatility of the menthol, increasing the stability of the composition with regard to maintaining an amount of menthol necessary to reduce pain.
Put another way, it would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the chewing gum composition of Wurzer since Wurzer teaches a chewing gum comprising at least one cannabinoid, menthol, and a fatty acid, while the fatty acid undecylenic 

2) Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (cited above), in view of Streit (cited above), Krizek (cited above), Al-Akayleh (cited above), and “What does Full-Spectrum Hemp Oil Mean?,” (downloaded 08/30/2020 from the Web Archive at           https://web.archive.org/web/20160803153001/https://medicalmarijuanainc.com/full-spectrum-hemp-oil; available on the Web 08/03/2016; referred to hereinafter as “Full-Spectrum Hemp Oil”; of record).
The teachings of Wurzer, Streit, Al-Akayleh, and Krizek are discussed above.
While Wurzer teaches a strain of Cannabis wherein the extract contains predominantly cannabidiol (CBD) with only trace amounts of THC ([0005]), as discussed above, the combination of Wurzer, Streit, Al-Akayleh, and Krizek does not teach full-spectrum hemp oil.

“Full-Spectrum Hemp Oil” teaches that a full-spectrum hemp oil contains all the cannabinoids naturally found in in hemp oil, allowing the natural cannabinoids to interact with the endocannabinoid system in what has become known as the “entourage effect,” that is, when all the ingredients in hemp oil, including the terpenes, vitamins, and range of cannabinoids are allowed to work with the body naturally, as they would in the natural plant (pg 2).
For claim 3, “Full-Spectrum Hemp Oil” teaches that in hemp, THC is a minor constituent and appears only in trace amounts under 0.3% by dry weight, as required by the U.S. government for hemp products (pg 2, “THC: Tetrahydrocannabinol”).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the chewing gum composition of the combination of Wurzer, Streit, and Krizek to include full-spectrum hemp oil as the source of cannabinoid(s). A person of ordinary skill would have been motivated to choose full-spectrum hemp oil in the chewing gum composition of the combination of Wurzer, Streit, and Krizek since “Full-Spectrum Hemp Oil” teaches that a full-spectrum hemp oil contains all the cannabinoids naturally found in in hemp oil, allowing the natural cannabinoids to interact with the endocannabinoid system in what has become known as the “entourage effect,” that is, all of the chemical components work  with the body naturally, as they would in the natural plant (pg 2). Furthermore, a person of ordinary skill 

3) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (cited above), in view of Streit (cited above), Krizek (cited above), Al-Akayleh (cited above), and Andersen (US 2004/0028772 A1; of record).
The teachings of Wurzer, Streit, Al-Akayleh, and Krizek are discussed above.
While Wurzer teaches a sweetening agent, Wurzer does not teach the amount. None of Wurzer, Streit, Al-Akayleh, and Krizek teach a chewing gum filler. As such, the combination of Wurzer, Streit, and Krizek fail to teach the claimed elements of claim 6.
Andersen teaches the missing element of the combination of Wurzer, Streit, Al-Akayleh, and Krizek.
Andersen teaches methods of preparing a chewing gum with a customer acceptable taste of an active ingredient substantially during all chewing phases (Abstract). For the amount of filler, Andersen teaches that the gum base comprises 15-99% of a standard chewing gum formulation (pg 4, [0068] – [0069]), and fillers comprise 0-50% of gum base (pg 7, [0117]). As such, the teaching of Andersen overlaps the claimed range.

It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the chewing gum composition of the combination of Wurzer, Streit, and Krizek to include the claimed amount of filler and sweetening agent. A person of ordinary skill would have been motivated to choose the claimed amount of filler and sweetener in the chewing gum composition of the combination of Wurzer, Streit, Al-Akayleh, and Krizek since Andersen teaches that the claimed amounts of filler and sweetening agent(s) are usual in preparing a chewing gum with a customer acceptable taste of an active ingredient substantially during all chewing phases, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

4) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (cited above), in view of Streit (cited above), Krizek (cited above), Al-Akayleh (cited above), and Ream (US 4,088,788; of record).
The teachings of Wurzer, Streit, Al-Akayleh, and Krizek are discussed above.
The combination of Wurzer, Streit, Al-Akayleh, and Krizek does not teach citric acid as a salivary stimulating agent, or the claimed amounts.

Ream teaches a chewing gum composition useful for stimulating the production of saliva comprising at least 3 per cent by weight of citric acid (Abstract), overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the chewing gum composition of the combination of Wurzer, Streit, and Krizek to include the claimed amount of citric acid as a saliva stimulating agent. A person of ordinary skill would have been motivated to choose the claimed amount of citric acid in the chewing gum composition of the combination of Wurzer, Streit, Al-Akayleh, and Krizek since Ream teaches that the claimed amounts of citric acid is useful as a saliva stimulating substance and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

5) Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (cited above), in view of Streit (cited above), Krizek (cited above), Al-Akayleh (cited above), and Jani (WO 2006/127481 A2; of record).
The teachings of Wurzer, Streit, Al-Akayleh, and Krizek are discussed above.

Jani teaches the missing element of the combination of Wurzer, Streit, and Krizek. 
Jani teaches a filled gum composition including a first region comprising a center-fill composition selected from the group consisting of solid, semi-solid, or liquid; and a second region comprising a gum base adjacent to said first region. The second region may either partially or completely surround the first region (pg 3, [0012]). Jani teaches that the composition can comprise a large variety of active agents or drugs, including analgesics, anesthetics, and psychotherapeutic agents (pgs 50-51, [0312]-[0313]). Jani teaches an exterior coating that may include sugar (pg 8, [0035] and pg 25, [0241]).
For claim 12, Jani teaches a filler in an amount of from about 0% to about 40% (pg 14, [0057]), overlapping the claimed range. Jani teaches an amount of sweetener of from about 0.001% to about 3% (pgs 16-17, [0067]), overlapping the claimed range.
Jani teaches the advantage of centerfilled chewing gum include consumer preference (pg 84, [0364]); the ability to provide immediate release and/or sustained release formulations (pg 1, [0002] and pgs 28-29, [0252]-[253]); and the ability to provide a single gum piece with multiple, incompatible active agents since the incompatible agents can be included in different portions or regions of the chewing gum composition (pg 26, [0241] and pg 27, [0246]).


6) Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (cited above), in view of Streit (cited above), Krizek (cited above), Al-Akayleh (cited above), Jani (cited above), and Ream (cited above).
The teachings of Wurzer, Streit, Krizek, Al-Akayleh, and Jani are discussed above.
While Jani teaches that citric acid can be added in an amount of from 0.0001% to 10% (pg 79, Table), and that citric acid is useful as a mouth moistening ingredient (pg 59, [0339]), Jani fails to relate the amount of citric acid required for salivary stimulation. As such, the combination of Wurzer, Streit, Krizek, and Jani does not teach the recited amount of citric acid as a salivary stimulating agent.

Ream teaches a chewing gum composition useful for stimulating the production of saliva comprising at least 3 per cent by weight of citric acid (Abstract), overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the chewing gum composition of the combination of Wurzer, Streit, Al-Akayleh, Krizek, and Jani to include the claimed amount of citric acid as a saliva stimulating agent. A person of ordinary skill would have been motivated to choose the claimed amount of citric acid in the chewing gum composition of the combination of Wurzer, Streit, Krizek, and Jani since Ream teaches that the claimed amounts of citric acid is useful as a saliva stimulating substance.

7) Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (cited above), in view of Streit (cited above), Krizek (cited above), Al-Akayleh (cited above), and Muzenda (“Interactions of Polar and Nonpolar Volatile Organic Compounds with Methyl Ester Solvents,” 3rd International Conference on Medical Sciences and Chemical Engineering (ICMSCE'2013) Dec. 25-26, 2013 Bangkok (Thailand), 22-26).
The teachings of Wurzer, Streit, Al-Akayleh, and Krizek are discussed above.

Muzenda teaches the missing element of the combination of Wurzer, Streit, and Krizek. 
Muzenda teaches the combination of an ester such as a C-6, C-12, or C-18 saturated methyl ester and a primary or secondary alcohol produces a large activity coefficient value due to the interaction of the alcohol and the carboxylic ester group (pg 23, right column):

    PNG
    media_image2.png
    171
    509
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to substitute undecylenic methyl ester for undecylenic acid in the chewing gum of the combination of Wurzer, Streit, and Krizek. A person of ordinary skill would have been motivated to choose a methyl ester as the specific form of the undecylenic alcohol in the chewing gum taught by the combination of Wurzer, Streit, Al-Akayleh, and Krizek, since Muzenda teaches 


Examiner’s Reply to Attorney Arguments
1. Rejection of claims 1, 4-5, 8-11, and 14 under 35 U.S.C. 103 over Wurzer, Streit, and Krizek
The applicant argues none of the references teach a pre-formed mixture of menthol and undecylenic acid (or ester or carboxylate) that is useful to reduce the volatility of menthol.
Applicant's arguments have been fully considered but they are not persuasive. The newly added reference of Al-Akayleh teaches a pre-formed mixture of menthol and a ten carbon fatty acid (decanoic acid) can be prepared at room temperature in a sealed bottle.
The applicant argues that undecylenic acid is not the same as dodecanoic acid since undecylenic acid has a terminal double bond and an additional methyl group (top of pg 10 of Remarks), and further argues that dodecanoic acid does not render obvious undecylenic acid. 
Applicant's arguments have been fully considered but they are not persuasive. The prior art of Krizek teaches formation of a deep eutectic mixture comprising a twelve carbon carboxylic acid and menthol, and the prior art of Al-Akayleh teaches formation of a deep eutectic mixture comprising a ten carbon 3 carbon-carbon single bonds; as such, any electronic effects from the distal double bond would be negligible. As discussed above, undecylenic acid would be advantageous as the fatty acid in the claimed composition since it possesses antimicrobial properties.  
The applicant argues Krizek does not teach or suggest that a carboxylate group is a basis of the association of the menthol and undecylenic acid. The applicant further argues on pg 10 of the Remarks that “Hydrogen bonding does not occur with any carboxylate; hydrogen boding would only occur with dodecanoic acid via a specific carboxylate, a carboxyl group.” The applicant further argues that “There are two menthol stabilizer compounds included in the claimed subject matter, undecylenic acid methyl ester and a salt of undecylenic acid that do not include a carboxyl group.” The applicant also argues undecylenic acid methyl ester and a salt of undecylenic acid are incapable of forming a hydrogen bond with menthol.
Applicant's arguments have been fully considered but they are not persuasive. Krizek clearly states the following: “According to theory, a DES is created as an adequate mixture of hydrogen bond acceptors (HBA) and hydrogen bond donors (HBD) which can self-associate through hydrogen-bonding interactions; this results in a strong depression of the freezing-melting point of the mixture.” See pg 392, right column. In this instance, the hydrogen bond acceptor Fan (Analyst, 2021, 146, 1996).
The applicant argues on pg 11 of the Remarks that “dodecanoic acid cannot dissolve menthol at room temperature or reduce the volatility of menthol or make it more stable. Undecylenic acid is a liquid at room temperature and, will dissolve menthol at room temperature, thereby reducing the volatility of the menthol and making it more stable. Dodecanoic acid is a solid at room temperature and, therefore, cannot dissolve menthol at room temperature.”  The applicant further argues that one skilled in the art would not use dodecanoic acid to dissolve and reduce the volatility of menthol since the process would necessarily involve heating to melt the dodecanoic acid and such heating would volatilize the menthol, resulting in a loss of the menthol. 
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the newly cited prior art of Al-Akayleh teaches formation of a deep eutectic mixture comprising a solid fatty acid and menthol, prepared at room temperature in a sealed bottle.
The applicant argues on pg 12 of the Remarks that Krizek refers to menthol and acetic acid as producing a better yield than menthol and dodecanoic acid. As a result, Krizek teaches away from combing menthol with longer organic acids such as dodecanoic acid, thus negating any alleged suggestion by the cited reference that longer organic fatty acids be combined with menthol.

The applicant argues that the Examiner has not identified a reason that would have prompted a person of ordinary skill to combine the elements in the manner of the claimed invention. The applicant argues the Examiner has made mere conclusory statements and has not articulated a rational underpinning to support the legal conclusion of obviousness and has employed improper hindsight analysis to arrive at a conclusion of obviousness. 
Applicant's arguments have been fully considered but they are not persuasive. As set forth above in the body of the rejection, Wurzer teaches a chewing gum comprising at least one cannabinoid and menthol. Wurzer also teaches the gum can contain a fatty acid such as stearic acid as an excipient ([0096]). The fatty acid undecylenic acid is taught by Streit as an antimicrobial in an oral care composition, and one of ordinary skill would predict based on the teachings of Krizek and Al-Akayleh that undecylenic acid would form a deep eutectic mixture with menthol and that such a mixture may be pre-formed. Added advantages of the deep eutectic mixture are reduced volatility of the menthol and increased solubility of the cannabinoid, based on the teachings of Al-Akayleh and Krizek.
Regarding the allegation of hindsight reconstruction of the claimed composition, MPEP 2145(X) sets forth “"[a]ny judgment on obviousness is in a In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). As such, the reconstruction of the claimed invention is considered proper since each of the cited references refers to knowledge available to an ordinary practitioner at the time the claimed invention, and does not require the instant disclosure, the  was made and does not include knowledge gleaned only from applicant’s disclosure.
The applicant argues in the paragraph spanning pgs 13 and 14 of the Remarks that Krizek is not directed at an oral medical composition. The applicant further argues that Wurzer and Streit are drawn to different classifications and each of the cited references are drawn to completely different and distinct technology areas and there is no teach or suggestion or articulated reasoning with some rational underpinning in any of them to support their obvious combination in particular Wurzer and/or Streit with Krizek.
Applicant's arguments have been fully considered but they are not persuasive. As articulated in the rejection above, each of the elements set forth in the rejection are directed to, or compatible with, a medical formulation. The rationale for combining the cited references is set forth above.

2) Rejection of claims 2 and 3 under 35 U.S.C. 103 over Wurzer, Streit, Krizek, and “What does Full-Spectrum Hemp Oil Mean?”;
3) Rejection of claim 6 under 35 U.S.C. 103 over Wurzer, Streit, Krizek, and Andersen;
4) Rejection of claim 7 under 35 U.S.C. 103 over Wurzer, Streit, Krizek, and Ream;
5) Rejection of claim 12 under 35 U.S.C. 103 over Wurzer, Streit, Krizek, and Jani; and 
6) Rejection of claim 13 under 35 U.S.C. 103 over Wurzer, Streit, Krizek, Jani, and Ream.
As set forth above, it is the position of the Examiner that claims 1, 4-5, 8-11, and 14 are properly rejected.  Since applicant did not set forth additional arguments regarding the correctness of the rejection of claims 2-3, 6-7, and 12-13, the rejection of these claims is considered proper and is maintained. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/MICHAEL P COHEN/Primary Examiner, Art Unit 1612